DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 6 and Fig. 8 fail to comply with 37 CFR 1.84(l) which requires “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The numbers found in Figures 6 and 8 are NOT “black” or “sufficiently dense and dark” as required. .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the liquid being configured to emit ultrasound.
Please note: the definition of “emit” is to “produce” and “send out” the recited product (heat, light, gas, ultrasound) “by means of a physical or chemical process”. The “liquid” recited in the originally filed specification merely couples or transmits the ultrasound from the ultrasound transducer to the next material – it does NOT “emit” or “produce” the ultrasound as claimed. Furthermore, it is unclear HOW the originally filed specification can be amended or modified to allow the “liquid” to “emit” or “produce” the ultrasound as the originally filed . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The originally filed specification fails to teach how to make and/or use the “liquid” to “emit” (i.e. produce) ultrasound as now found in the claims. The originally filed specification merely recites the liquid transmitting or coupling the ultrasound between the ultrasound transducer and the test object. There is no recitation of actually using the liquid to produce the necessary ultrasound signals to perform the testing. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected as being indefinite as it is unclear how the “first liquid is configured to emit ultrasound” as there is no supporting structure which would allow the liquid to emit (or produce) ultrasound as claimed. 
Please note: the definition of “emit” is to “produce” and “send out” the recited product (heat, light, gas, ultrasound) “by means of a physical or chemical process”. The “liquid” recited in the originally filed specification merely couples or transmits the ultrasound from the ultrasound transducer to the next material – it does NOT “emit” or “produce” the ultrasound as claimed. 
Claims 2-20 are rejected as they fail to correct the problems of claim 1 from which they depend.
Claims 10 and 18-20 are rejected as being indefinite as the apparatus of claim 1, which claim 10 uses, fails to provide the structure necessary to perform the recited method steps. The apparatus of claim 1 fails to provide structure which allows for the “at least one pair of ultrasonic transducer reciprocate in a y-direction with a frequency of p” as there is no structure provided for reciprocating the transducer within the rollers as required by this step.
Claims 10 and 18-20 are rejected as being indefinite as the apparatus of claim 1, which claim 10 uses, fails to provide the structure necessary to perform the functions of “adding false color on S” and “preparing an image according to the relationship between S, X, and Y, wherein the image is the ultrasonic image of the test subject, and the ultrasonic image reflects ultrasonic transmission characteristics at different positions of the test subject”. There is NO structure provided in the apparatus of claim 1 which can perform these functions as claim 1 merely recites “at least one pair of cylindrical rollers”. There is NO structure to form/prepare the image as recited. 
Claims 18-20 are rejected as they fail to correct the issues of claim 10 from which they depend.

Claims 9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11-17 recite apparatus limitations. As claim 9, from which they depend, is a method claim that does NOT recite any apparatus (claim 9 merely USES the apparatus of claim 1, it does not recite the apparatus as part of the claimed method), the apparatus limitations of these claims do NOT further limit the method of claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 18-20 recite apparatus limitations. As claim 10, from which they depend, is a method claim that does NOT recite any apparatus (claim 10 merely USES the apparatus of claim 1, it does not recite the apparatus as part of the claimed method), the apparatus limitations of these claims do NOT further limit the method of claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Allen et al. (US 3,575,043) discloses the testing of an elongated element using wheel transducers with a coupling liquid inside to couple the ultrasonic waves from the transducer to the test object, including vertically moving the wheel transducers so that the complete test object is tested.
Hall et al. (US 5,493,911) discloses a system for measuring the ultrasonic velocity in the thickness direction of moving webs without errors due to delays in the onset of digitization utilizing a transducer wheel with a liquid coupling.
Jackson et al. (US 6,308,570 B1) discloses a method and apparatus for ultrasonic characterization through the thickness direction of a moving web using a transducer wheel with a transducer array and a liquid coupling.
Schmidt et al. (US 6,688,178 B1) discloses a roller transducer apparatus with an array of transducers within the roller assembly and includes a liquid (oil) coupling between each transducer and the test object. Schmidt et al. further includes a roller assembly on both sides of the test object, each roller exerting a pressure on the test object to deform the roller assembly slightly to ensure coupling between the roller assembly and the test object.
Hackenberger et al. (CA 2 777 155 A1) discloses a transducer apparatus and method for assembling a transducer apparatus within a wheel with a liquid coupling.
BISWAS et al. (US 2021/0350818 A1) discloses an acoustic signal-based analysis of films and batteries. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855